                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD R. HUMPHREYS,                                Case No. 17-cv-05628-HSG
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE; DENYING
                                                                                             MOTIONS FOR PROSECUTORIAL
                                   9             v.                                          INVESTIGATION; DENYING
                                                                                             MOTION FOR ORDER TO STOP
                                  10     R BINKELE, et al.,                                  STEALING MAIL
                                  11                    Defendants.                          Dkt. Nos. 61, 62, 64, 65
                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION
                                  14          Plaintiff, an inmate at the Correctional Training Facility proceeding pro se, filed this civil
                                  15   rights action pursuant to 42 U.S.C. § 1983. His second amended complaint (Dkt. No. 55) is now
                                  16   before the Court for screening pursuant to 28 U.S.C. § 1915A.
                                  17                                               DISCUSSION
                                  18   A.     Standard of Review
                                  19          A federal court must engage in a preliminary screening of any case in which a prisoner
                                  20   seeks redress from a governmental entity, or from an officer or an employee of a governmental
                                  21   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and
                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                  23   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.
                                  24   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                  28   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the
                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   3   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   4   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                   9   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  10   42, 48 (1988).

                                  11   B.      Prison Litigation Reform Act’s Exhaustion Requirement

                                  12           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
Northern District of California
 United States District Court




                                  13   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any

                                  14   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

                                  15   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are

                                  16   required to exhaust the available administrative remedies prior to filing suit. Jones v. Bock, 549

                                  17   U.S. 199, 211 (2007). The exhaustion requirement applies to all prisoner suits relating to prison

                                  18   life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of the relief

                                  19   sought by the prisoner and regardless of the relief offered by the process, unless “the relevant

                                  20   administrative procedure lacks authority to provide any relief or to take any action whatsoever in

                                  21   response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001); Ross v. Blake, 136

                                  22   S.Ct. 1850, 1857, 1859 (2016). An action must be dismissed unless the prisoner exhausts his

                                  23   available administrative remedies before he or she files suit, even if the prisoner fully exhausts

                                  24   while the suit is pending. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see also

                                  25   Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (where administrative remedies are not

                                  26   exhausted before prisoner sends complaint to court, it will be dismissed even if exhaustion is

                                  27   completed by the time complaint is actually filed). But a prisoner satisfies the exhaustion

                                  28   requirement as long as he exhausts his administrative remedies prior to filing an amended
                                                                                           2
                                   1   complaint. See Rhodes v. Robinson, 621 F.3d 1002, 1006 (9th Cir. 2010) (PLRA’s exhaustion

                                   2   requirement was satisfied for new claims raised in amended complaint which arose after original

                                   3   complaint was filed where administrative remedies for new claims were exhausted prior to filing

                                   4   of amended complaint). If the Court concludes that a plaintiff has failed to exhaust his or her

                                   5   administrative remedies, the proper remedy is dismissal without prejudice of the portions of the

                                   6   complaint barred by section 1997e(a). Jones, 549 U.S. at 223–24.

                                   7          “The California prison grievance system has three levels of review; an inmate exhausts

                                   8   administrative remedies by obtaining a decision at each level.” Reyes v. Smith, 810 F.3d 654, 657

                                   9   (9th Cir. 2016) (citing 15 Cal. Code Regs. § 3084.1(b) (2011) and Harvey v. Jordan, 605 F.3d

                                  10   681, 683 (9th Cir. 2010)); see also 15 Cal. Code Regs. § 3084.7(d)(3) (“The third level of review

                                  11   exhausts administrative remedies . . .”).

                                  12   C.     Second Amended Complaint
Northern District of California
 United States District Court




                                  13          It appears from the face of the second amended complaint (“SAC”) that Plaintiff did not

                                  14   exhaust his available administrative remedies with respect to the claims raised in the SAC before

                                  15   filing. The SAC, filed on February 22, 2019, alleges that between July 2018 and February 2019,

                                  16   correctional officers Baldin, Maldonald, Cuevas, and Lipatore stole Plaintiff’s mail or ordered

                                  17   other officers not to distribute his mail to him; prevented Plaintiff from receiving his legal mail;

                                  18   and retaliated against Plaintiff for filing lawsuits against Officer Baldin by withholding his mail.1

                                  19   ECF No. 55 at 4–13. Plaintiff does not claim to have exhausted administrative remedies and,

                                  20   given that an inmate must proceed through three levels of review to exhaust his or her

                                  21   administrative remedies under the CDCR’s grievance system, it is unlikely that a grievance filed

                                  22   regarding constitutional violations in early 2019 would be exhausted prior to the filing of the SAC.

                                  23   Accordingly, the Court will order Plaintiff to file a response within 28 days, explaining why this

                                  24   action should not be dismissed for failure to exhaust administrative remedies. Such a dismissal

                                  25   would be without prejudice, so that Plaintiff could refile the action once he finished exhausting

                                  26   those remedies.

                                  27
                                       1
                                  28    Plaintiff has also named as defendants Warden Koenig and Chief Deputy Warden R. Binkele, but
                                       he makes no allegations against them in the SAC.
                                                                                      3
                                   1   D.     Pending Motions

                                   2          Plaintiff has filed three motions requesting that the Court appoint a prosecutor to

                                   3   investigate why he has been unable to receive his mail. Dkt. Nos. 61, 62 and 65. Plaintiff’s

                                   4   motions are DENIED. A court’s authority to appoint a special prosecutor is extremely limited and

                                   5   is authorized only when necessary to vindicate the court’s own authority. United States v. Arpaio,

                                   6   906 F.3d 800, 806 (9th Cir. 2018) (citing Young v. U.S. ex rel Vuitton Fils S.A., 481 U.S. 787,

                                   7   793–96, 800–01 (1987)).

                                   8          Plaintiff has also filed a motion requesting that the Court order prison officials to cease and

                                   9   desist from stealing his mail, which the Court construes as a request for a preliminary injunction.

                                  10   Dkt. No. 64. The Prisoner Litigation Reform Act of 1995 (“PLRA”) restricts the power of the

                                  11   court to grant prospective relief in any action involving prison conditions. See 18 U.S.C. §

                                  12   3626(a); Oluwa v. Gomez, 133 F.3d 1237, 1239 (9th Cir. 1998). “A preliminary injunction is ‘an
Northern District of California
 United States District Court




                                  13   extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

                                  14   showing, carries the burden of persuasion.’” Lopez v. Brewer, et al., 680 F.3d 1068, 1072 (9th

                                  15   Cir. 2012) (citation omitted) (emphasis in original). “A plaintiff seeking a preliminary injunction

                                  16   must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

                                  17   in the absence of preliminary relief, that the balance of equities tips in his favor, and that an

                                  18   injunction is in the public interest.” Winter v. Natural Resources Defense Council, Inc., 555 U.S.

                                  19   7, 20 (2008). Plaintiff has not established that he is likely to succeed on the merits of his claim.

                                  20   Rather, it appears that he may not have administratively exhausted his claim. Plaintiff’s request

                                  21   for a preliminary injunction enjoining prison officials from stealing his mail is DENIED. Dkt. No.

                                  22   64.

                                  23   E.     Miscellaneous Filings

                                  24          Plaintiff has filed over fifteen letters, notices, declarations, and amendments in the record.

                                  25   See Dkt. Nos. 17, 22–24, 26, 31, 36, 39, 41, 43, 44, 52, 53, 58–60. Plaintiff uses these filings to

                                  26   report to the Court constitutional violations as they occur. Plaintiff is cautioned that such filings

                                  27   serve no legal purpose, and only serve to clutter the docket and waste judicial resources. As

                                  28   Plaintiff has been previously advised, a complaint is a self-contained document and may not
                                                                                          4
                                   1   incorporate by reference any parts of prior complaints or other filings. Cf. Hal-Roach Studios, Inc.

                                   2   v. Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“an amended pleading supersedes

                                   3   the original”). In screening Plaintiff’s second amended complaint and any future complaints, the

                                   4   Court will only consider the complaint itself, and will not consider filings in the record. In

                                   5   addition, the time to support a claim with evidence is in opposition to a dispositive motion or at

                                   6   trial. The court is not a depository for Plaintiff’s prematurely filed evidence. Plaintiff’s letters,

                                   7   notice, declarations, and amendments will not be considered by the Court unless they are filed in

                                   8   connection with a request for relief, or in opposition to such a request.

                                   9                                              CONCLUSION

                                  10          For the foregoing reasons, the Court orders as follows.

                                  11          1.      Within twenty-eight (28) days from the date of this order, Plaintiff shall show cause

                                  12   why this action should not be dismissed, without prejudice, for failure to exhaust available
Northern District of California
 United States District Court




                                  13   administrative remedies. Failure to respond in accordance with this order in the time

                                  14   provided will result in dismissal of this action without prejudice for failure to exhaust

                                  15   administrative remedies and without further notice to Plaintiff. Again, Plaintiff may refile the

                                  16   case after he has exhausted his administrative remedies.

                                  17          2.      Plaintiff’s motions requesting that the Court appoint a prosecutor to investigate

                                  18   why he has been unable to receive his mail are DENIED. Dkt. Nos. 61, 62, 65. Plaintiff’s motion

                                  19   requesting that the Court order prison officials to stop stealing his mail is DENIED. Dkt. No. 64.

                                  20          This order terminates Dkt. Nos. 61, 62, 64 and 65.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 3, 2019

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          5
